Dissenting Opinion by
Mr. Justice Bell:
It is a matter of common knowledge that considerable difficulties and bitterness arose from time to time between States because of the failure or refusal of a Governor to honor extradition papers presented by a sister State. In order to correct this regrettable situation, the Uniform Criminal Extradition Act was passed in Pennsylvania on July 8, 1941, P. L. 288, 19 PS §191.8. That Act made mandatory, proof “that the subject of the extradition is charged with a crime in the demanding state, that he was present in the demanding state at the time of the commission of the crime charged, that he is a fugitive from the demanding state, and that the requisition papers are in order” : Com. v. Henderson, 372 Pa. 463, 466, 93 A. 2d 458.
A demand that a person accused of crime be taken from his home and the vicinage* in which he is known, to a distant state is so burdensome to the accused and his witnesses as to furnish a convincing reason why the Extradition Act should be strictly construed and strictly complied with.
Section 3 of the Extradition Act provides: “§191.3 Form of demand No demand for the extradition of a person charged with crime in another state shall be *187recognized by the Governor unless in writing, alleging, except in cases arising under section 6, that the accused was present in the demanding state at the time of the commission of the alleged crime and that thereafter he fled from the state, and accompanied* by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state, and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.”
The requisition paper in the instant case did not contain a statement by the executive authority “that the accused was present in the demanding state at the time of the commission of the alleged crime”. The Commonwealth therefore failed to make out a case. That these facts appear by inference in other papers which are required to “accompany” the requisition is not a compliance with the clear and mandatory provisions of the Act which, incidentally, are few in number and are very easily complied with.
It is an indisputable fact that many Governors like to avoid extradition of their citizens. The majority *188Opinion by adopting a broad and indefinite test, i.e., “a substantial compliance” (with the Act), will once more open wide the door to disputes and bitterness between States and will revive the feuds which the Act wisely sought to eliminate.
I would affirm the order of the lower Court for the additional reason that this case is ruled by the clear and specific language of Commonwealth ex rel. Thomas v. Superintendent, 372 Pa. 595, 597, 94 A. 2d 732.

 See Art. 1, Sec. 9, Constitution of Pennsylvania.


 Italics throughout, ours.